Exhibit 10.9

 

QUOTIENT TECHNOLOGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Quotient Technology Inc. (f/k/a Coupons.com Incorporated) (the “Company”) has
granted to the Participant an award (the “Award”) of certain units pursuant to
the Quotient Technology Inc. 2013 Equity Incentive Plan (the “Plan”), each of
which represents the right to receive on the applicable Settlement Date one (1)
share of Stock, as follows:

 

Participant:  

  

Employee ID:

 

Date of Grant:

 

Total Number of Units:

[NUMBER], subject to adjustment as provided by the Restricted Stock Units
Agreement.

Settlement Date:

Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.

Vesting Start Date:

 

Vested Units:

[INSERT VESTING SCHEDULE, e.g.: Except as provided in the Restricted Stock Units
Agreement or the Plan, and provided that the Participant’s Service has not
terminated prior to the applicable date, the number of Vested Units
(disregarding any resulting fractional Unit) as of any date is determined by
multiplying the Total Number of Units by the “Vested Ratio” determined as of
such date, as follows:

 

 

Vested Ratio

 

Prior to first anniversary of Vesting Start Date

0

 

On first anniversary of Vesting Start Date (the “Initial Vesting
Date”)

1/4


 

Plus

 

 

For each additional three-month period from the Initial Vesting Date until the
Vested Ratio equals 1/1, an additional

1/16]


 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Participant’s individual employment or severance agreement
(the “Superseding Agreement”), if any.  The Participant acknowledges that a copy
of the Plan and the Plan Prospectus are available on the Company’s internal web
site and may be viewed and printed by the Participant for attachment to the
Participant’s copy of the Restricted Stock Units Agreement and copy of this
Grant Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Restricted Stock Units Agreement and the
Plan, and hereby accepts the Award subject to all of their terms and conditions.

 

QUOTIENT TECHNOLOGY INC.

PARTICIPANT

 

 

By: [g2018021622110763933665.jpg]

 

Connie Chen

Signature

General Counsel, Compliance Officer & Secretary

 

 

Date

Address:

400 Logue Avenue

 

 

Mountain View, California 94043

Address

 

 

 

 

ATTACHMENTS:

Restricted Stock Units Agreement; Notice of Grant

 

 

Available on Company’s internal web site:

 

 

2013 Equity Incentive Plan, as amended to the Date of Grant; and Plan Prospectus

 

DOC2_Notice_Grant_RSU_All